Citation Nr: 1701727	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), due to asbestos exposure aboard ships.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability, to include as secondary to a left foot disability.

5.  Entitlement to service connection for a left arm disability, to include as secondary to a left foot disability.

6.  Entitlement to service connection for a left leg disability, to include as secondary to a left foot injury.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2009, March 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A hearing was held in November 2015 by means of video conferencing equipment with the Veteran in Sacramento, California before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2016 the Board reopened the claims for service connection for bilateral hearing loss and tinnitus and remanded the claims for service connection for additional development.  The Board also remanded the Veteran's claims for service connection for a respiratory disorder, a back disability, a left leg disability and a left arm disability.

A September 2016 rating decision by the Appeals Management Center (AMC) granted service connection for tinnitus and assigned an initial rating of 10 percent effective August 1, 2008.  That decision also granted service connection for bilateral hearing loss with an evaluation of 0 percent effective August 1, 2008. 

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a left foot disability and to a right arm disability have been raised by the record in a March 2015 statement and during the Board hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a left leg disability, spine disability, and left arm disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A respiratory disorder, to include COPD, first manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any asbestos exposure.

2.  Service connection for bilateral hearing loss was granted by the AMC in a September 2016 rating decision.

3.  Service connection for tinnitus was granted by the AMC in a September 2016 rating decision.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder, including COPD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  As the Veteran's appeal concerning entitlement to service connection for bilateral hearing loss was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

3.  As the Veteran's appeal concerning entitlement to service connection for tinnitus was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in September 2008.  The claim was last readjudicated in August 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, a VA examination addressing the claim for service connection for a respiratory disorder was obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a respiratory disorder as due to asbestos exposure.  

The Veteran's primary contention is that he was exposed to asbestos while serving on Navy ships during active duty.  The Veteran attributes all of his current lung disorders to asbestos exposure.  

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as YN-2500, which was equivalent to a civilian general clerk.  However, he has asserted that his MOS was actually a radar man working in the Combat Information Center while aboard the USS Coral Sea.  He also reported serving as a radioman.  There is no indication that his MOS involved actually working on the insulation on the pipes or construction projects and his MOS is not considered to be one which poses a great risk of asbestos exposure.  Nothing in service personnel records corroborates that he performed duties that would have exposed him to asbestos, nor has he provided any documentation of such exposure.  He essentially claims he was exposed to asbestos when he slept in bunks with pipes overhead covered in asbestos.  It is acknowledged that asbestos was used on a number of naval ships during the 1900s.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

The VA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (f) includes a list of major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products and military equipment.  Of note, radioman is not listed.   

However, even assuming, without deciding, that the Veteran was exposed to asbestos in service, the Board finds the preponderance of the evidence is against  the claim for service connection.

The Veteran's service treatment records contain no complaint, history or findings consistent with a lung disorder, to include asbestosis or another asbestos-related disease, and on separation from service in June 1961 the lungs and chest were clinically evaluated as normal.   

After service, VA treatment records in 2008 noted bronchitis, along with a history of tobacco abuse.  Clinical treatment notes after 2009 recorded an assessments of obstructive chronic bronchitis with acute bronchitis and COPD.

On VA general examination in July 2011, the examiner noted that the Veteran had a longstanding history of COPD treated with Albuterol inhalers, along with a longstanding history of smoking for about 50 years.  Reportedly, he quit smoking 16 months earlier.  The examiner also noted a two year history of exposure to asbestos during active duty while in the Navy as he was aboard the USS Ranger and the USS Coral Sea.  The examiner noted that chest x-rays in November 2010 were within normal limits and showed no acute infiltrates or pleural abnormalities.  
Pulmonary function tests completed in July 2011 showed decreased DLCO at 16.16, increased total lung capacity at 5.31, and decreased vital capacity and FEV1.  The examiner determined that decreased inspiratory capacity accompanied by increased total lung capacity was indicative of hyperinflation, which was seen with significant COPD caused by emphysema.  The examiner diagnosed COPD, moderate to severe and opined that the condition was less likely as not caused by asbestos exposure while in the navy because his COPD was most likely caused by a longstanding history of cigarette smoking because cigarette smoking was the most important risk factor for COPD.

The Veteran underwent a VA respiratory disorders examination in June 2016.  He endorsed a history of asbestos exposure in service, with no other exposure to asbestos after discharge from service.  He endorsed a history of tobacco abuse from age 17 until approximately the age of 60.  The examiner noted that the Veteran had not undergone basic or high-resolution CT scan to date.  The examiner found, however, that the Veteran had never been documented to have asbestos related disease, and there were no radiologic findings consistent with asbestos related disease.  His pulmonary condition initially became symptomatic approximately 10 to 20 years earlier manifested by dyspnea on exertion with an occasional dry cough.  He would get an occasional wheeze, but denied any asthma or environmental exposure worsening his symptoms.  The examiner noted that although the Veteran was told he had COPD, his current pulmonary function tests did not define obstructive disease, rather his most recent pulmonary function tests suggested mild restrictive disease with no bronchodilator effect, and no evidence for obstructive disease.  Additionally, his Chest x-ray in both 2010 and 2015 did not provide evidence of any interstitial abnormalities or any obstructive abnormalities.  In short, his clinical findings did not support a diagnosis of COPD.  The Veteran also did not have a chronic productive cough or symptoms consistent with chronic bronchitis.  The earlier COPD diagnosis was apparently made based on tobacco abuse history and complaints of dyspnea.  Interstitial lung disease was suggested by a pulmonologist reviewing pulmonary function tests which demonstrated restricted findings, however the Veteran had not had any pulmonary differentiation to define the basis for interstitial lung disease, if present.  The examiner concluded that the more appropriate diagnosis would be mild restrictive lung disease of unknown etiology.  Although the actual cause of the Veteran's mild restrictive pulmonary functions was not known, it was less likely than not due to asbestos exposure during active service.  The examiner explained that while asbestos was one explanation for his mild restrictive lung disease, radiographic abnormalities would be required to support that diagnosis, yet none were shown on examination.  In this regard, the examiner reiterated that there were no current radiographic indications of asbestos-related disease to include pleural plaques, pleural effusions, or scarring.  

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current lung disabilities to service.  

While the Veteran believes that his current respiratory disorder is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his lung disabilities is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of lung disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

For all the foregoing reasons, the claim for service connection for a respiratory disorder claimed as due to exposure to asbestos must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in August 2008.  The RO denied the Veteran's claims by rating action dated in October 2008.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In March 2016, the Board remanded the claims for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in September 2016, the AMC granted service connection for tinnitus and assigned an initial rating of 10 percent effective August 1, 2008, the date of claim.  That decision also granted service connection for bilateral hearing loss with an evaluation of 0 percent effective from the date of claim on August 1, 2008.  The Veteran has not disagreed with effective dates or the ratings assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's bilateral hearing loss and tinnitus there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.


ORDER

Service connection for a respiratory disorder, claimed as due to exposure to asbestos, is denied.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.


REMAND

With regard to the Veteran's service connection claims for a left leg disability, spine disability, and left arm disability, it is premature to adjudicate the issues at this time.  The Veteran seeks service connection for a left leg disability, spine disability, and left arm disability, each to include as due to a left foot injury in service.  See VA Form 9, March 26, 2015.  VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  
As noted in the introduction, the Veteran indicated his intent to reopen his claim for service connection for residuals of a left foot injury in his March 2015 VA Form 9 and in March 2016 the Board referred this issue to the AOJ for initial consideration.  Additionally, given the Veteran's assertion of a relationship between these disabilities and the claim for service connection for residuals of a left foot injury, the Board determined that the claims for service connection for a left leg disability, spine disability and left arm disability were inextricably intertwined with the petition to reopen his claim for service connection for residuals of a left foot injury and remanded the claims pending consideration of service connection for residuals of a left foot injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer adjudication of the claims for service connection for a left leg disability, spine disability, and left arm disability, until the AOJ adjudicates the claim for service connection for residuals of a left foot injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's a left leg disability, spine disability, left arm condition and left foot injury, that are not currently of record.  In addition, the AOJ should provide the Veteran another opportunity to submit private treatment records.  The Veteran must be provided with the necessary authorizations for the release of any treatment records. 

2.  After fulfilling all duties under the Veterans Claims Assistance Act of 2000, the AOJ must adjudicate the claim of entitlement to service connection for residuals of a left foot injury.  The Veteran is advised that should entitlement to service connection for residuals of a left foot injury be denied, the Board cannot exercise appellate jurisdiction over the claim without a timely perfected appeal on that issue. 

3.  Thereafter, if no additional development is in order, to include an examination to address the etiology of any claimed disorder in appellate status, then adjudicate the claims of entitlement to service connection for left leg disability, spine disability and left arm condition, to include as secondary to a left foot injury.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


